DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 contains the trademark/trade name CLEARCERAM.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe the material used to form the substrate and, accordingly, the identification/description is indefinite.

The limitation “CLEARCERAM” as recited in claim 11 is interpreted to mean “a glass having an ultra-low thermal expansion coefficient.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 & 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 2015/0276998 A1) in view of Nagano et al. (US 2003/0124313 A1).
Miller and Nagano disclose diffraction gratings. Therefore, they are analogous art.
Regarding claim 1, Miller discloses a scale comprising: a substrate that is made of low expansion glass (Fig. 1F: 110 – substrate; para [0022]: fused silica or other common glass); and scale gratings having a plurality of gratings that are arranged on a first face of the substrate at a predetermined interval (Fig. 1F: 130 – grating layer) and are made of a transparent inorganic material of which a thermal expansion coefficient is more than 1 x 10-7 /K (para [0027]: silica), 
Miller is seen to further disclose the layer-shaped portion has a thickness of more than 0.5 µm and 2.5 µm or less (para [0027]: grating layer 130 has a thickness between about 0.2-1.5µm; para [0031]: etch depth between 0.1-1µm) (these ranges produce some layer thicknesses within the claimed range).  
In the alternative, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of configuring the layer-shaped portion accordingly includes preventing damage to the underlying layers during the formation of the grating.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the scale of Miller such that the layer-shaped portion has a thickness of more than 0.5 µm and 2.5 µm or less, in order to prevent damage to the substrate during the formation of high aspect ratio gratings.
Miller neither teaches nor suggests the low expansion glass forming the substrate has a thermal expansion coefficient of 1 x 10-7 /K or less.
However, Nagano teaches a substrate that is made of low expansion glass having a thermal expansion coefficient of 1 x 10-7 /K or less (Fig. 1H & para [0024]: Zerodur, in light of para [0020] of the present specification as published). Among the benefits of this modification includes providing an excellent, thermally stable substrate.

Regarding claim 2, Miller and Nagano disclose a diffraction index of the transparent inorganic material is a diffraction index of the low expansion glass or less (silica is understood to have a lower refractive index than zerodur).  
Regarding claim 3, Miller and Nagano disclose the transparent inorganic material is SiO2 or MgF2 (Miller para [0027]: silica).
Regarding claim 12, Miller and Nagano disclose the scale gratings are covered by a reflection layer (Miller Fig. 1F: 140 – conforming reflective layer).  
Regarding claim 13, Miller and Nagano disclose the reflection layer is a metal layer (Miller para [0029]: gold).  
Regarding claim 14, Miller and Nagano are seen to disclose the layer-shaped portion has the thickness of 1.0 µm or more and 2.5 µm or less (Miller para [0027]: grating layer 130 has a thickness between about 0.2-1.5µm; para [0031]: etch depth between 0.1-1µm) (these ranges produce some layer thicknesses within the claimed range).  
In the alternative, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of configuring the layer-shaped portion accordingly includes preventing damage to the underlying layers during the formation of the grating.
.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. in view of Nagano et al., further in view of Kawasaki et al. (US 2015/0015957 A1).
Miller, Nagano and Kawasaki disclose diffraction gratings. Therefore, they are analogous art.
Regarding claim 6, Miller and Nagano neither teach nor suggest a stress suppression layer that is provided on a second face of the substrate and suppresses stress of the layer-shaped portion applied to the substrate, the second face facing the first face.
However, Kawasaki teaches providing a stress suppression layer (Fig. 1: 30 – resin layer) on a first side of a substrate (Fig. 1: 20 – glass substrate) opposite a second side bearing a diffractive optical element (Fig. 1: 10 – microstructure body) (para [0030]). Among the benefits of this configuration includes preventing warping due to stress differences between the opposite sides of the substrate.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the scale of Miller and Nagano by providing a stress suppression layer on a second face of the substrate and suppresses stress of the layer-shaped portion applied to the substrate, the second face facing the first face, as taught by Kawasaki, in order to prevent warping.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. in view of Nagano et al., further in view of Kramer (US 2003/0076594 A1).
Miller, Nagano and Kramer disclose gratings. Therefore, they are analogous art.
Regarding claim 11 (as understood by the current claim language), Miller and Nagano disclose the scale gratings are SiO2 (Miller para [0027]: silica).
Miller and Nagano neither teach nor suggest the substrate is a glass having an ultra-low thermal expansion coefficient.
However, Kramer discloses a scale comprising: a substrate that is made of a glass having an ultra-low thermal expansion coefficient (Fig. 1: 12 – substrate; para [0042]: CLEARCERAM-Z or ULE glass); and scale gratings having a plurality of gratings that are arranged on a first face of the substrate at a predetermined interval (Fig. 1: 14 – grating forming layer) and are made of a transparent material (para [0037]: transparent), wherein the scale gratings have a structure in which the plurality of gratings are provided on a layer-shaped portion made of the transparent inorganic material, on the first face of the substrate (see Fig. 1). Among the benefits of using a glass having an ultra-low thermal expansion coefficient includes providing a highly transparent and thermally stable substrate.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the scale of Miller and Nagano such that the substrate is a glass having an ultra-low thermal expansion coefficient, as taught by Kramer, in order to provide a highly transparent and thermally stable substrate.
Response to Arguments
Applicant's arguments with respect to the claim(s) have been considered but are moot in view of the new ground(s) of rejection. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kimberly N Kakalec whose telephone number is (571)270-5802.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Kimberly N. Kakalec/Primary Examiner, Art Unit 2872